DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2021 has been entered.
 Drawings
The drawings are objected to because they fail to show complete axes (Figures 4 and 5, for example, have no axis labels at all, so not totally sure what the figure is showing or what it related to), the numbers shown appear to be incorrect (for example, is it 0,2 or should that be 0.2?) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.





Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is the lone independent claim in the present application.  The invention is disclosed to relate to a method for determining a relation between an initial10 saturation and a residual saturation in a first fluid in a porous sample. 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	With respect to the instant application, the applicant has not provided enough direction to enable one of ordinary skill in the art to use the invention (Wands Factor F), there is a very low level of predictability in the art as it is not clear how one of ordinary skill in the art uses values for a second fluid to determine factors for a different first fluid (Wands Factor E), and finally, there is a very large amount of experimentation needed to make or use the invention based on the content of the disclosure as one of ordinary skill in the art would have to find some magical relationship between the data obtained from the second fluid and somehow relate it to the first fluid (Wands Factor H). Since claim 1 lacks enablement, then claims 2-13, which depends from claim 1 lack enablement as well. 
Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While there is no art rejection given in this office action that is not to be taken as any admission of allowable subject matter in the claims.  The current 35 USC 112 issues present do not allow for an adequate search of the prior art as the invention is not truly understood as presented due to the lack of enablement of the claims.  Should the applicant present claims that render the current rejection moot, then another search with respect to the prior art will be conducted. If at that time, prior art is found and a rejection is made, if that rejection is determined to be made due to the amendment to the claims, then such an amendment can be made final at that time, as the rejection would be considered as due to an amendment to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RODNEY T. FRANK
Examiner
Art Unit 2861



July 6, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861